                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

LARYIE EARL JONES                            )
                                             )
       Petitioner,                           )
                                             )
v.                                           )       CIVIL ACT. NO. 1:19-cv-22-TFM-MU
                                             )
HUEY HOSS MACK,                              )
                                             )
       Respondent.                           )

                                            ORDER

       On January 25, 2019, the Magistrate Judge entered a Report and Recommendation to which

no objections have been filed. (Doc. 4). After due and proper consideration of all portions of this

file deemed relevant to the issue raised, the Report and Recommendation of the Magistrate Judge

is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Jones’ present habeas petition (Doc. 1) is

DISMISSED without prejudice for lack of jurisdiction.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this 8th day of March, 2019.

                                                     /s/Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
